’ ‘interna revenue service_department of the treasury index number 468a washington dc person to contact telephone number ster reply to cc dom p si 6-plr-122514-98 pf sep third party contact july and august public interest group legend taxpayer seller taxpayer buyer parent parent plant location district district a plr-122514-98 o i a i o i h n a o x i l u t t t i i r r u b t u o l t t o i a n a s c i i i l u u t t g l l u plr-122514-98 this letter responds to your request dated date as supplemented and modified that we rule on certain tax consequences of the sale of the plant from seller to buyer as set forth below you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the seller’s qualified nuclear decommissioning fund as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the plant and the proper allocation_of_basis the taxpayers have represented the following facts and information relating to the ruling_request the seller is a wholly-owned subsidiary of parent and files with parent a consolidated federal_income_tax return on a caiendar-year basis using the accrual_method of accounting seller owns and operates electric generation plants and a distribution network that carries power to industria and retail customers the buyer is a second tier wholly-owned subsidiary of parent and files with parent a consolidated federal_income_tax return on a calendar-year basis using the accrual_method of accounting parent conducts its business of power generation purchase transmission distribution and sale through six regulated subsidiaries buyer will be engaged in the business of acquiring and operating nuclear power plants for the generation and sale of electric power historically utilities generated transmitted distributed and sold electric power at regulated rates designed to allow the recovery_of all prudently incurred costs plus a reasonable profit over the last several years a number of states have begun to approve plans to deregulate the electric power industry because market rates for generation of electricity are usually lower than the conventional cost of service rates utilities owning power generation assets will have stranded or unrecovered costs including capital costs and nuclear decommissioning costs the ferc and state public_utility commissions have encouraged utilities to sell power generation assets by permitting some recovery_of stranded costs as a result of this shift in the industry seller is in the process of withdrawing from the electric power generation business and will sell the plant and related assets to the buyer seller will transfer to buyer the plant and related assets including nuclear decommissioning trusts in exchange for a cash payment and the assumption by the buyer of the nuclear decommissioning and other plant-related liabilities plr-122514-98 seller maintains a decommissioning trust that contains a sec_468a-qualified nuclear decommissioning fund and a non-qualified decommissioning fund the funds with respect to the plant the non-qualified fund has been treated as a grantor_trust under the rules of sec_677 both funds are held solely for the purpose of decommissioning the plant as of a the qualified_fund held assets with a fair_market_value of c and a basis of d as of b the non-qualified fund held assets with a fair_market_value of e and a basis of f an independent estimate determined that the cost of decommissioning the plant is g the seller's tax basis in the plant as of h was i of which gs relates to the plant and land and the remainder to the non-qualified decommissioning fund the basic terms of the transaction are as follows seller will fully fund the decommissioning trust at the sale closing for the then-present value necessary to decommission the plant in m the present_value has been determined as of to be k the two funds have a combined fair_market_value of n e in the non-qualified fund the remainder in the qualified_fund as of b the additional_amount required for full funding is o of which seller will contribute p the p will be funded through rate reduction bonds collateralized by pledging the proceeds of a special ratepayer surcharge approved by the local public_utility commission seller will transfer the plant and related facilities inventory contracts licenses and other assets including its rights in all the decommissioning funds buyer will assume the decommissioning liability and other liabilities associated with the plant's operation and will pay seller r subject_to certain adjustments for the plant and its related assets other than the decommissioning funds in addition buyer is treated as purchasing all the assets of the provisional trust less the u which will be distributed back to seller the assets of the provisional trust that buyer is treated as purchasing include the income attributable to the u portion of the provisional trust thus in connection with the proposed sale seller will establish and contribute t cash to a provisional trust all the assets in the provisional trust will be dedicated to decommissioning the plant upon receipt of this private_letter_ruling the seller will be entitled to a distribution from the provisional trust of u certain legislative or regulatory federal tax relief enacted or promulgated by g some or all of the remaining corpus will be returned to seller in accordance with a predetermined formula f there is no such legislative or regulatory tax relief within the prescribed time the trustee of the provisional trust will contribute all the trust assets to the decommissioning trust in accordance with the written instructions of the buyer in addition should there be requested ruling seller's qualified_fund will not be disqualified upon the sale when the fund withdrawal rights transfer to the buyer plr-122514-98 sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer's cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund that the assets in a sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear that a qualified_fund must be established decommissioning funds it provides in part and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed fo be distributed to the electing taxpayer and included in that taxpayer's gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the 4o plr-122514-98 transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will generally treat this sale under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion will apply to the provisions of except those outlined in 468a-6 e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the seller's fund will not be disqualified upon the sale when the fund withdrawal rights transfer to the buyer requested ruling seller's qualified_fund will not recognize gain_or_loss upon its transfer to the buyer as a result of the sale sec_1_468a-6 provides that neither a seller of an interest in a nuclear power plant nor the seller's fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale thus seller's qualified_fund will not recognize gain_or_loss upon its transfer to the buyer as a result of the sale requested ruling seller will not recognize income attributable to the qualified_fund assets upon the transfer of the qualified_fund to the buyer as a result of the sale sec_1_468a-6 provides that neither a seller of an interest in a nuclear power plant nor the seller’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale thus the seller will not recognize gain_or_loss upon the transfer of the qualified_fund to the buyer as a result of the sale requested ruling seller's gain_or_loss on the sale of the plant and associated assets will be the difference between seller's basis in such assets and its amount_realized as discussed in response to ruling_request sec_1 and above the proposed transaction will not result in the disqualification of the qualified_fund and seller will not recognize any gain or income as d result of the transfer to buyer of seller's interest in the assets of the qualified_fund accordingly our response to this ruling_request concerns only seller's gain_or_loss on the sale to buyer of the plant and of seller's interests in the assets of the non-qualified fund aa plr-122514-98 sec_1001 provides that a taxpayer's gain from the sale of property shall be the excess of the amount_realized over the taxpayer's adjusted_basis provided in sec_1011 for determining gain and that the taxpayer's loss from the sale of property shall be the excess of the taxpayer's adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1060 provides that in the case of any applicable_asset_acquisition for purposes of determining the transferee's basis and the gain_or_loss of the transferor the consideration received for the assets shall be allocated in the same manner as amounts are allocated under sec_338 see sec_1_1060-1t under sec_1060 an applicable_asset_acquisition means any transfer of assets which constitute a trade_or_business and with respect to which the transferee’s basis is determined wholly by reference to the consideration paid for such assets accordingly on the sale of plant and seller’s interests in the assets in the decommissioning funds other than those assets in the qualified_fund seller's gain_or_loss on each transferred asset will be the difference between the basis of the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations requested ruling assets will include the cash received from the buyer and the amount of the liabilities assumed by the buyer including the liability to decommission the plant reduced by the amount of such liability to be funded by the qualified_fund seller's amount_realized on the sale of the plant and associated as discussed in response to requested ruling sec_1 and above the proposed transaction will not result in the disqualification of the qualified_fund and the seller will not have any gain or income as a result of the transfer of seller’s interests in the assets of the qualified_fund to buyer accordingly our response to this ruling_request concerns seller's amount_realized on the sale of the plant and its interests in the assets of the non-qualified fund to buyer sec_1001 provides that a seller's amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller's amount_realized from the sale of of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee's repair liability was part of amount_realized on sale of leasehold dep plr-122514-98 the decommissioning liability from which seller will be relieved is fixed and quantifiable as an owner and operator of a nuclear plant seller is required_by_law to provide for eventual decommissioning see cfr sec_50 the amount in the funds represents the present_value of that liability as established by decommissioning cost studies and confirmed by regulatory approval and the terms of the parties’ transaction under which the funds will be transferred to buyer in connection with buyer's assumption of the liability cf 370_us_65 amount_realized as result of relief from liability presumed equal to value of property given up in arm’s-length exchange as discussed above the proposed transaction will not result in the disqualification of the qualified_fund and seller will not have any gain or income as a result of the transfer of seller's interests in the assets of the qualified_fund to buyer because the transfer of the qualified_fund by seller to buyer will not be a taxable transfer the amount of the liabilities assumed by buyer that are included in seller's amount_realized will not include the portion of the liability to decommission the plant that is equal to the fair_market_value ot the assets in the qualified_fund on the date of the transfer representing an allocable portion of the present_value of the future decommissioning costs accordingly seller’s amount_realized from the sale of plant and its interests in the decommissioning funds to buyer will include the cash received from buyer and the amount of the liabilities assumed by buyer including the portion of the liability to decommission plant equal to the fair_market_value of the assets in the non-qualified fund on the date of the transfer but not including the portion of the liability to decommission plant equal to the fair_market_value of the assets in the qualified_fund on the date of the transfer representing an allocable portion of the present_value of the future decommissioning costs requested ruling the qualified_fund will retain the same basis in its investment_assets after the sale sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis under sec_1_468a-6 the buyer's qualified_fund will have a basis in its assets that is the same as the basis of those assets in the seller's qualified_fund immediately before the disposition thus the qualified_fund will retain the same basis in its investment_assets after the sale requested ruling seller will be entitled to a deduction equal to the amount of the liability reduced by the amount of the liability to be funded by the qualified_fund to decommission the plant expressly assumed by the buyer in the year the liability is assumed a a plr-122514-98 sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that the all_events_test is generally not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1_461-4 sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability under the general economic_performance rules the seller would not be entitled to a deduction for its decommissioning liability until the year in which it incurs costs to decommission the plant sec_1_461-4 however creates an exception to this general_rule it allows a seller of a trade_or_business in certain limited circumstances to deduct in the year_of_sale liabilities that otherwise would have been deducted but for failure to meet the economic_performance requirement specifically that section provides that if in connection with the sale_or_exchange of a trade_or_business by a taxpayer the purchaser expressly assumes a liability arising out of the trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of sale economic_performance with respect to that liability occurs as the amount of the liability is properly included in the amount_realized on the transaction by the taxpayer see sec_1_1001-2 for rules relating to the inclusion in amount_realized from a discharge of liabilities resulting from a sale_or_exchange under sec_1_461-4 the seller is entitled to a deduction in the year of the sale for the decommissioning liability assumed by the buyer if the all_events_test is otherwise satisfied and the amount of the assumed liability is properly included in the seller's amount_realized the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here the seller clearly has the obligation to decommission its plant the fact of the obligation arose many years ago at the time the seller obtained its license to operate the plant see c f_r section dollar_figure and sec_72 requiring ay l plr-122514-98 the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it concurrently enacted sec_461 and sec_468a noting that gjenerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol cong 2d sess the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1 a ii this prong is also satisfied in the instant case the amount of the seller's decommissioning liability has been determined by independent experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nuclear regulatory commission nrc which is charged with ensuring that sufficient funds are available to decommission the plant and the federal energy regulatory commission ferc in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction based in part on an estimated future decommissioning liability to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied sec_1_461-4 will deem economic_performance to be satisfied with respect to the decommissioning liability associated with the non-qualified fund in the year of the sale to the extent the liability is included in the seller’s amount_realized thus the seller will be entitled to a current deduction in such amount requested ruling buyer will not realize income from its purchase of the plant and associated assets generally a taxpayer does not realize gross_income upon its purchase of a business’ assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case buyer cannot acquire plant without assuming the decommissioning liability which is inextricably associated with ownership and operation of plant and there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply unlike the present situation the purchaser agreed to assume the prepaid the exception to the in rev_rul lias plr-122514-98 subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business accordingly buyer will not realize income from its purchase of plant and seller’s interests in the assets in the decommissioning funds however as discussed below in requested rulings and the buyer will realize income from its purchase of plant and related assets to the extent that the amount of cash and other class assets received exceed the amount of consideration provided by buyer to the extent the buyer is entitled to take into account other consideration paid buyer will make appropriate adjustments to reflect any income previously recognized by virtue of having acquired class assets in excess of the consideration taken into account in the year of the acquisition see sec_1_1060-1t f requested ruling buyer's basis in the purchased assets will equal its costs including the cash transferred to the seller and the amount of liabilities assumed by the buyer including the liability to decommission the plant reduced by the amount of such liability to be funded by the qualified_fund sec_1012 provides in part that the basis_of_property shall be the cost of such property the buyer claims that its cost of acquiring the plant and the related assets including the decommissioning funds includes the amount of the assumed decommissioning liability the buyer also argues that because the assets held in the decommissioning funds are dedicated to and can be used for no purpose other than satisfaction of the assumed decommissioning liability the assumed liability must be treated as the purchase_price paid for the assets held in the funds similarly the buyer argues that the parties intend that the cash component of the purchase_price is to be allocated entirely to the assets other than those held in the decommissioning funds -- eg the plant itself accordingly buyer seeks to treat the cash payment as the purchase_price - and the cost_basis of the plant and related operating_assets and the future decommissioning liability as the purchase_price - and cost_basis - of the assets held in the decommissioning funds we disagree first the buyer's argument does not recognize that the assumed decommissioning liability cannot be treated as incurred for any federal_income_tax purpose -- including basis -- until economic_performance occurs with respect to that liability the legislative_history underlying the enactment of sec_461 makes it clear that congress intended to exclude an item from being taken into account for tax purposes until economic_performance occurs this treatment applies to capital as well as non-capital transactions h_r rep no pt cong 2d sess s prt no vol cong 2d sess despite criticism from some commentators that the service lacks authority to apply the economic_performance rules broadly enough to include the calculation of basis and cost of goods lial plr-122514-98 sold the service explicitly stated in the preamble to the final regulations implementing sec_461 that the service and treasury believe the intended scope of the statutory provision is indeed broad enough to apply in this manner preamble to t d fed reg date c b consistent with this position the service amended the regulations under sec_446 to clarify that a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which the all-events test is satisfied and economic_performance has occurred with respect to the item sec_1 c ii a the regulations further clarify that applicable provisions of the code the federal_income_tax regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account and specifically cite to the capitalization provisions of sec_263 as an example of a code provision subordinate to the economic_performance requirement specifically the regulations state for example an amount that a taxpayer expends or will expend for capital improvements to property must be incurred before the taxpayer may take the amount into account in computing its basis in the property sec_1_446-1 thus critical to determining whether the buyer is entitled to treat the future decommissioning liability as a component of its cost_basis in the plant assets at the time of the purchase is deciding whether the liability has been incurred for tax purposes it has not economic_performance does not occur with respect to a service liability such as the decommissioning obligation until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 the buyer will not incur decommissioning costs until the plant is removed from service and decommissioning operations begin this is not expected to occur until sometime after the m expiration of the plant’s operating license and under applicable nrc regulations may not occur for up to years following that date c f_r sec_50 a because the buyer will not have incurred costs relating to the decommissioning liability at the time of the plant's purchase economic_performance will not have occurred and the liability will not have been incurred at that time for any purpose under the code including the cost_basis provisions of sec_1012 accordingly at the time of the purchase the buyer's basis will equal only the cash component of the purchase_price second the buyer's position that this cash component should be allocated to the plant itself while the future decommissioning liability should be allocated to the assets held in the decommissioning fund is not supported by applicable authority instead allocation of the allowable basis ie the cash component of the purchase_price must be made in accordance with the residual_method provided in sec_1_1060-1t d and e the residual_method does not permit the allocation suggested by the buyer ly plr-122514-98 ‘8 during its conference of right and in supplemental written submissions the buyer took the position that applicable provisions of the regulations provide only that an item generally is not incurred for tax purposes prior to satisfaction of the economic_performance requirement the buyer also contended that failure to excuse application of the economic_performance regulations in determining basis in this case would preclude clear reflection of the buyer’s income because it would prohibit the buyer from claiming the depreciation_deductions with respect to the generating assets to which it otherwise would be entitled and because it would result in the buyer being taxed on gross_income from the sale of the decommissioning trust assets finally the buyer called upon the service to exercise its discretion to waive application of the regulations to this transaction given the important non-tax policy considerations involved the service is not persuaded that use of the word generally is sufficient to permit a conclusion that the buyer should be entitled to treat the decommissioning liability as an incurred item for purposes of sec_1012 instead nuclear decommissioning expenditures represent one of the types of expenditures congress intended to address in enacting sec_461 permitting current income_tax effect for such a substantial expenditure which will not be incurred economically unti many years in the future would clearly be at odds with the intent of the code provision and regulations because delaying the tax effect until such time as the buyer incurs an actual economic cost with respect to the liability is in fact precisely the intended operation of the economic_performance rules the buyer's claim that this result fails to clearly reflect its income must be rejected as the taxpayer acknowledged at its conference of right an identical argument could be made by any taxpayer assuming a large service obligation in partial or full satisfaction of an asset's purchase_price as such the buyer is simply being treated in the same manner as all other asset purchasers whose purchase_price includes an assumed service obligation finally the buyer’s appeal for the service to exercise its discretion to waive application of the regulations in light of the important non-tax considerations does not recognize the critical distinction between the inherent authority of the treasury and the service to interpret provisions of the code by means of promulgating - after public notice and comment - final treasury regulations and the ability of the service to disregard those regulations once formally adopted see generally rogovin the four r's regulations rulings reliance and retroactivity fed'l tax guide reports no date excusing the buyer from compliance with the economic_performance regulations in the instant matter would be contrary to the service’s responsibility to administer the internal revenue laws fairly and consistently to all taxpayers accordingly at the time of sale the buyer will have a cost_basis in the purchased assets equal to the cash paid to the seller as well as any liabilities that are otherwise incurred for federal_income_tax purposes the buyer will not be entitled to treat as a ue plr-122514-98 ‘4 component of its cost_basis at the time of the purchase any amount attributable to the future decommissioning liability the buyer's cost_basis in the purchased assets including all assets held in the decommissioning funds other than the qualified_fund must be allocated among all such assets in accordance with sec_1060 and the regulations thereunder requested ruling buyer's rights with respect to the nonqualified_fund after the sale will cause it to be treated as a grantor_trust sec_671 provides that where it is specified in sec_673 through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_673 provides thet the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inc2ption of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_1_671-3 provides that if a grantor or another person is treated as the owner of a portion of a_trust that portion may or may not include both ordinary_income and other income allocable to corpus for example both ordinary_income and other income allocable to corpus are included by reason of an interest in or a power over both ordinary_income and corpus or an interest in or a power over corpus alone which does not come within sec_1_671-3 for example if a grantor is treated under sec_673 as the owner of a portion of a_trust by reason of a reversionary_interest in corpus both ordinary_income and other income allocable to corpus are included in that portion sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor af44 plr-122514-98 because buyer is treated as purchasing the assets of the nonqualified_fund for federal_income_tax purposes buyer is treated as contributing those assets as grantor to the nonqualified_fund because buyer is treated as purchasing the assets of the provisional trust less the u of corpus which will be distributed back to seller for federal_income_tax purposes buyer is treated as contributing those assets as grantor to the provisional trust seller is the grantor with respect to u under the terms of the master decommissioning trust agreement all income as well as principal of the nonqualified_fund is held to satisfy buyer's legal_obligation to decommission the plant and in the event any assets remain upon completion of decommissioning the plant those assets will be distributed to buyer accordingly buyer is treated as the owner of the entire nonqualified_fund under sec_677 and sec_1_677_a_-1 buyer shall include in computing its taxable_income and credits all items of income deduction and credits against tax of the nonqualified_fund to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual under the terms of the provisional decommissioning trust agreement and an agreement regarding qualified_trust rulings u of the corpus will be distributed back to seller after issuance of this letter_ruling to buyer and seller accordingly seller has a reversionary_interest in corpus and is treated as the owner of that portion of the provisional trust from v the date of funding of the provisional trust until the date the u is distributed back to seller under sec_673 under the terms of the provisional decommissioning trust agreement and the master decommissioning trust agreement w of the corpus and all income from that portion of the provisional trust is held to satisfy buyer's legal_obligation to decommission the plant anc in the event any assets remain upon completion of decommissioning the plant those assets will be distributed to buyer accordingly buyer is treated as the owner of that portion of the provisional trust from v the date of funding of the provisional trust until the date the u is distributed back to seller under sec_1_671-3 of the regulations both ordinary_income and other income allocable to corpus are included in the respective portions of the provisional trust owned by the buyer and seller buyer and seller shall include in computing their taxable_income and credits all items of income deduction and credits against tax of their respective portions of the provisional trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual under the terms of the provisional decommissioning trust agreement and the master decommissioning trust agreement after the date the u is distributed back to seller all income and principal of the provisional trust is held to satisfy buyer's legal_obligation to decommission the plant and in the event any assets remain upon completion of decommissioning the plant those assets will be distributed to buyer ad plr-122514-98 accordingly under sec_677 and sec_1 a -1 d buyer is treated as the owner of the entire provisional trust after the date the u is distributed back to seller buyer shall include in computing its taxable_income and credits all items of income deduction and credits against tax of the provisional trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual requested ruling the allocation of the consideration represented by the assumption of the liability to decommission the plant to the non-depreciable assets of the dedicated nonqualified_fund is appropriate sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 1t a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate consideration under the residual_method in order to determine respectively the amount_realized from and the basis in each of the transferred assets it further provides that subsequent adjustments to consideration for the transferred assets must also be allocated under the residual_method sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer's basis is determined wholly by teference to the consideration paid for such assets sec_1_1060-1t c defines a purchaser's consideration as its cost of the assets sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting the residual_method under sec_1_1060-1t d is based on a division of assets into five classes class generally consisting of cash demand deposits and like accounts in banks and savings and loan associations class i generally consisting of certificates of deposit u s government securities readily marketable_stock or securities and foreign_currency class iii all assets that are not class_i_assets class iv all sec_197 intangibles except those in the nature of goodwill and going_concern_value and class v sec_197 assets in the nature of goodwill and going_concern_value il iv or v consideration is first reduced by the amount of class assets received the remaining consideration is then allocated among the class il assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of plr-122514-98 their fair_market_value and finally any remaining consideration is allocated among the class_v_assets sec_1_1060-1t d and e subsequent increases and decreases in consideration of both sellers and purchasers are allocated in a manner that effects the same allocation that would have - been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1t f thus for example as buyer satisfies the economic_performance requirement with respect to the decommissioning tiability assumed additional consideration is taken into account under sec_1_1060-1t f the additional consideration is allocated among the acquired assets in the same manner as the consideration originally taken into account with the same fair_market_value and other limitations as though it were taken into account on the original acquisition_date ’ similar principles apply in the case of an increase or decrease in the consideration provided by the seller since we have determined above that the tax treatment of the qualified_fund is ‘ the following example illustrates the operation of sec_1060 on date1 an applicable_asset_acquisition is made the assets acquired consist of class assets in the amount of dollar_figure class_i_assets with a fair_market_value of dollar_figure and class ill assets with a fair_market_value of dollar_figure the consideration consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred on date1 the purchaser has dollar_figure of consideration to allocate as basis it will be first reduced by dollar_figure the amount of class assets the remaining dollar_figure will be allocated to class_i_assets pro_rata according to fair_market_value nothing is allocated to classes ii or below on date2 economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to the class il assets acquired in the transaction which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_i_assets pro_rata according to fair market value--as determined on the acquisition_date on date3 economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which then have been allocated their full dollar_figure fair_market_value determined as of the acquisition_date and the remaining dollar_figure will be allocated to class v as an asset in the nature of goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date1 addition to purchaser's consideration on date3 there is a dollar_figure decrease in consideration the consideration previously allocated to the class ill assets would be reduced to zero and the consideration previously allocated to the class_i_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value if instead of an plr-122514-98 determined under sec_468a and the regulations thereunder the transfer of seller's interest in the qualified_fund to buyer is not part of the applicable_asset_acquisition with respect to the plant its equipment and operating_assets the nonqualified assets and the buyer's provisional fund assets however these assets comprise a trade_or_business in the seller's hands further buyer's basis in those assets will be determined wholly by reference to the consideration buyer provides for them seller's transfer of plant its equipment and operating_assets the nonqualified_fund assets and the buyer's provisional fund assets to buyer in exchange for cash and buyer's assumption of the decommissioning liability to the extent funded by the nonqualified_fund and buyer's provisional fund assets is therefore an applicable_asset_acquisition within the meaning of sec_1060 as such seller and buyer must apply the residual_method as described in the regulations under sec_1060 in allocating respectively the amount_realized and cost_basis in this transaction if buyer's cash payment exceeds the combined value of the class and accordingly we rule that on the acquisition_date buyer's basis in the assets acquired must be determined by allocating its cost which on the acquisition_date is limited to the cash buyer provides among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically buyer will first reduce its consideration by the amount of the class assets it receives in the transaction including any class assets held in the nonqualified_fund and the provisional trust to the extent the class assets received exceed the cash buyer provides buyer will recognize income to the extent the cash provided by buyer exceeds the class assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value ll assets on the acquisition_date buyer allocates this excess to class ill up to the fair_market_value of the class ill assets and so on exceed the combined fair_market_value of the class and il assets buyer can allocate no consideration to assets in classes ill iv or v when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable assets acquisition eg when and to the extent the nonqualified_fund pays or incurs _ decommissioning expenses such amounts will be taken into account as increases to buyer's consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_1060-1 to the extent that seller's consideration is increased or decreased under the terms of the provisional trust such increases or decreases must be made taken into account in accordance with the principles of sec_1_1060-1t f if buyer's cash payment does not seller and buyer's proposed allocation of specific consideration to specific assets is not in accordance with the foregoing and therefore is neither appropriate nor permissible a plr-122514-98 requested ruling buyer's gain_or_loss from the sale_or_exchange of a non- depreciable investment_asset of the nonqualified_fund will be the difference between the amount_realized by the buyer and the buyer's basis in the asset sec_1001 provides that the gain_or_loss from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over its adjusted_basis as indicated above in response to ruling_request the buyer’s current basis in the purchased assets will not include the amount of the assumed decommissioning liabilities but will be limited to the amount of the cash purchase_price it is understood that the decommissioning funds are comprised of class and class il assets having a fair_market_value well in excess of the cash purchase_price accordingly the entire cash purchase_price will be allocated to those assets in accordance with sec_1060 the buyer's gain_or_loss will be the difference between its arnount realized on the sale_or_exchange of such asset and the amount of basis properly allocated to that asset under sec_1060 and will be determined with reference to the basis at the time of the subsequent disposition taking into account any adjustments to the initial basis accordingly to summarize the conclusions set forth above we reach the following conclusions in response to the taxpayers’ requested rulings under sec_1_468a-6 the seller's fund will not be disqualified upon the sale when the fund withdrawal rights transfer to the buyer seller's qualified_fund will not recognize gain_or_loss upon its transfer to the buyer as a result of the sale the seller will not recognize gain_or_loss upon the transfer of the qualified_fund to the buyer as a result of the sale on the sale of plant and its interests in the assets in the decommissioning funds seller’s gain_or_loss on each transferred asset will be the difference between the basis of the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations seller's amount_realized from the sale of plant and its interests in the decommissioning funds to buyer will include the cash received from buyer and the amount of the liabilities assumed by buyer including the portion of the liability to decommission plant equal to the fair_market_value of the assets in the plr-122514-98 non-qualified fund on the date of the transfer but not including the portion of the liability to decommission plant equal to the fair_market_value of the assets in the qualified_fund on the date of the transfer each of the two amounts representing an allocable portion of the present_value of the future decommissioning liability the qualified_fund will retain the same basis in its investment_assets after the sale given that the two prongs of the all_events_test are satisfied sec_1_461-4 will deem economic_performance to be satisfied with respect to the decommissioning liability reduced by the amount of such liability to be funded by the qualified_fund in the year of the sale to the extent the liability is included in the seller's amount_realized thus the setler wil be entitled to a current deduction in such amount buyer will not realize income from its purchase of plant and related assets except to the extent that the amount of cash and other class assets received exceed the amount of consiceration provided by buyer at the time of sale the buyer will have a cost_basis in the purchased assets equal to the cash paid to the seller as well as any liabilities that are otherwise incurred for federal_income_tax purposes the buyer will not be entitled to treat as a component of tts cost_basis at the time of the purchase any amount attributable to the future decornmissioning liability buyer is treated as the owner of the entire non-qualified fund under sec_677 and sec_1_677_a_-1 d buyer is treated as the owner of the portion of the provisional trust consisting of w of corpus from v until the date the u is distributed back to the seller after that date the buyer is treated as the owner of the entire provisional trust seller is treated as the owner of the portion of the provisional trust consisting of u corpus from vy unti the date the u is distributed back to the seller under sec_673 - the buyer's basis in the assets acquired must be determined by allocating its cost which on the acquisition_date is limited to the cash buyer provides among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically buyer will first reduce its consideration by the amourit of the class assets it receives in the transaction including any class assets held in the nonqualified_fund and the provisional trust to the extent the class assets received exceed the cash buyer provides buyer will recognize income to the extent the cash provided by buyer exceeds plr-122514-98 a if buyer's cash payment exceeds the combined value of the class assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the class and il assets on the acquisition_date buyer allocates this excess to class ill up to the fair_market_value of the class ill assets and so on cash payment does not exceed the combined fair_market_value of the class and il assets buyer can allocate no consideration to assets in classes ill iv or v when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable assets acquisition eg when and to the extent the nonqualified_fund pays or incurs decommissioning expenses such amounts will be taken into account as increases to buyer's consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_1060-1 to the extent that seller’s consideration is increased or decreased under the terms of the provisional trust such increases or decreases must be made in accordance with the principles of sec_1_1060-1 the seller and buyer’s proposed allocation of specific consideration to specific assets is not in accordance with the foregoing and therefore is neither appropriate nor permissible if buyer' sec_12 buyer's gain_or_loss from the sale_or_exchange of a non-depreciable investment_asset of the nonqualified_fund or the provisional trust will be the difference between the amount_realized by the buyer and the buyer's basis properly allocated to that asset under sec_1060 and will be determined with reference to the basis at the time of the subsequent disposition taking into account any adjustments to the initial basis this letter_ruling is directed only to the taxpayers that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney we are sending a copy of this ruling to your authorized representatives we are also sending copies of this letter_ruling to the district directors of district and district - sincerely etgned chasle sec_3 ramsey charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries a sb
